Closest Prior Art
The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
	Of note is US Pat. No. 7,409,912 (hereinafter referred to as “the patent”), which teaches a firearm having dual launching mechanisms, one for traditional rifle ammunition via a barrel and another for the launching of a non-lethal pair of electrified pellets. The reference fails to anticipate and/or render the claims unpatentable for the reasons set forth in the following section of this notice.

Examiner’s Amendment
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. In order to obviate any indefiniteness issues precluding patentability without affecting the scope of claimed subject matter, the Examiner has amended the claims as follows: 
20. (amended by Examiner) The assembly of claim 18, wherein the control system includes a single user input 

22. (amended by Examiner) The assembly of claim 18, further comprising one or more sight generators carried by the launcher assembly, the one or more sight generators 

24. (amended by Examiner) A near-range launcher assembly for at least temporarily detaining a subject, comprising: 
a primary launcher carrying a first projectile, the first projectile including a pair of pellets and a tether connecting the pellets, the first projectile being capable of at least temporarily detaining a subject; 

at least one control system, operably coupled to one or more power sources, the control system operable to activate the one or more power sources; and 
at least one user input, operably coupled to the at least one control system, the user input operable to communicate with the control system to activate the one or more power sources to expel one or both of the first projectile and the second projectile from the launchers toward the subject; wherein 
each of the primary launcher and the secondary launcher carry an independent power source, such that each of the primary and secondary launchers can be independently initiated by a user.

Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
a primary launcher, the primary launcher carrying a first projectile, the first projectile including a first pair of pellets and a first tether connecting the first pellets, the first projectile being capable of at least temporarily detaining a subject; a secondary launcher carried with the primary launcher, the secondary launcher carrying a second projectile, the second projectile including a second pair of pellets and a second tether connecting the second pellets, the second projectile being capable of at least temporarily detaining a subject; at least one power source, associated with one or both of the primary and secondary launchers; at least one control system, operably coupled to the at least one power source, the control system operable to activate the power source.
at least one control system, operably coupled to one or more power sources, the control system operable to activate the one or more power sources; and at least one user input, operably 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641




    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.